                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION

                              CRIMINAL MINUTES - GENERAL MINUTES

Case No.: 6:17CR00013-001                    Date: 10/30/2018


Defendant: WAYNE THOMAS BURNLEY                                Counsel: CORREY A. DIVINEY (CJA)
(custody)


PRESENT:          JUDGE:                     Norman K. Moon      TIME IN COURT: 2:28pm-2:39pm (11 min.)
                  Deputy Clerk:              Fay Coleman
                  Court Reporter:            Sonia Ferris
                  U. S. Attorney:            Andrew Bassford
                  USPO:                      None
                  Case Agent:                Jason Thompson, DEA
                  Interpreter:               N/A


PROCEEDINGS:

Status Conference and Motion Hearing on #102 Motion in Limine by the government and #103 Motion for
Lafler/Frye Inquiry by the government.

As to #103 Motion for Lafler/Frye Inquiry - Argument heard. Court grants the motion. Defendant sworn and
advises he understands the plea offer and understands the consequences of going to trial.

As to #102 Motion in Limine. Argument heard. Court grants motion and advised the defendant and his counsel are
precluded from mentioning any sentence he might receive if convicted to the jury.

Government asks for an inquiry as to the status of defense counsel. The defendant requests a new court-appointed
attorney. Court denies the request and advises there are not sufficient grounds to appoint a new attorney as stated on
the record.




Case 6:17-cr-00013-NKM Document 117 Filed 10/30/18 Page 1 of 1 Pageid#: 269
